Citation Nr: 0517749	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial increased evaluation for residual 
scar, postoperative status resection of ganglion cyst, right 
wrist, currently rated 10 percent disabling from July 27, 
1999 and rated as noncompensable from August 15, 1994, 
including the question of the effective date of the 10 
percent evaluation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
December 1983 and from September 1984 to October 1989.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In December 2003, the Board remanded the veteran's claims for 
additional action.  The appeal has again been returned to the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 1995 rating decision, the RO granted 
entitlement to service connection and a noncompensable (zero 
percent) disability evaluation was assigned for residual 
scar, status postoperative resection ganglion cyst, right 
wrist, effective August 15, 1994.  Initially, the veteran 
appealed a March 1996 rating decision that continued the 
noncompensable disability evaluation for the service-
connected right wrist disability.  During the course of the 
appeal, in an August 1999 rating decision, the RO granted 
entitlement to an increased evaluation for right wrist 
residual scar, postoperative status resection of ganglion 
cyst, and assigned a 10 percent rating under Diagnostic Code 
7804, effective from July 27, 1999.  The veteran was informed 
that the appeal had been resolved and that no further action 
would be taken on the issue unless she informed the regional 
office (RO) in writing that she disagreed with any portion of 
the rating.  In an August 1999 statement, the veteran 
indicated her disagreement with the effective date of the 10 
percent rating. Consequently, the veteran's appeal for 
entitlement to a higher rating for her service-connected 
right wrist disability remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993)(where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

During the pendency of this appeal, the criteria for 
evaluating the veteran's right wrist disability were changed.  
The Board notes that, effective August 30, 2002, new 
regulations were promulgated concerning ratings for skin 
disorders (including scars).  See 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002).  However, the changed regulation may 
not be applied prior to the effective date.  See 38 U.S.C.A. 
§ 5110(g)(West 2002).  In this case, the RO failed to notify 
the veteran of the revised rating criteria for skin 
disabilities.  

In addition, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if the VA determines it is necessary to decide the 
claim. See 38 C.F.R. § 3.159(c)(4) (2004).  The veteran's 
representative argued in a May 2005 informal brief that the 
VA examiner's September 2004 medical opinion was inadequate 
as he failed to discuss the positive evidence in support of 
the veteran's claim as required under Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  In that case, the Court held the Board 
is required to analyze the credibility or probative value of 
evidence or provide a statement of reasons or bases for 
implicit rejection of evidence.  The Court further noted that 
the Board may not evade statutory responsibility for stating 
reasons or bases for its opinions merely by adopting an 
independent medical expert's opinion as its own, where that 
expert's opinion fails to discuss all evidence which appears 
to support the claimant's position.  Id.  Given the 
assertions by the veteran's representative, the examiner's 
failure to discuss evidence in the claims folder as well as 
the lack of rationale provided for the negative opinion 
contained in the September 2004 VA examination report, the 
Board believes that is necessary to obtain a clarification 
opinion from the September 2004 VA examiner in order to 
decide the claim.

If another examination is needed to obtain the medical 
opinion requested, the appellant is hereby notified that it 
is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2004).

Accordingly, this case is REMANDED for the following:

1.  Send the veteran's claim file and a 
copy of this REMAND to the September 2004 
VA examiner for a clarification opinion.  
After reviewing the veteran's claims 
file, the examiner should discuss the 
findings in all VA examination reports 
and treatment records as well as private 
treatment records (including the December 
1994 VA examination report, May 1995 and 
July 1999 private treatment records, and 
the May 2002 private surgical report) in 
the veteran's claims file.  

Thereafter, the examiner should express 
an opinion as to whether the veteran has 
at any time suffered from an additional 
disability (other than the scar) that is 
residual of the ganglion cyst or its 
excision, to include tenderness, 
weakness, decreased grip strength, muscle 
injury, numbness, or limitation of 
motion.  A complete rationale for the 
examiner's findings and opinions should 
be provided.  

In addition, the examiner should provide 
a detailed rationale for his prior 
September 2004 opinion that the veteran's 
current right wrist residuals were "more 
likely or as least as likely as not" 
related to the right wrist condition and 
surgery incurred in 1995 instead of the 
ganglion cyst excision during active 
service.  If the September 2004 VA 
examiner is not available, or if the 
requested opinion cannot be given without 
further examination of the veteran, such 
examination should be scheduled.


2.  Thereafter, readjudicate the 
veteran's claim for an initial increased 
evaluation for residual scar, 
postoperative status resection of 
ganglion cyst, right wrist, rated 10 
percent disabling from July 27, 1999 and 
as noncompensable from August 15, 1994, 
including the question of the effective 
date of the 10 percent evaluation, to 
include consideration of the old and 
amended versions of the Schedule for 
rating skin disabilities under 38 C.F.R. 
§ 4.118, effective from August 30, 2002.  
See 67 Fed. Reg. 49,590 - 49,599 (July 
31, 2002).  If the claim remains denied, 
issue a SSOC to the veteran and her 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since April 2005 
and should include notification of the 
revised rating criteria for skin 
disabilities, effective August 30, 2002.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

